United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3473
                                    ___________

William Eugene Leventhal,                *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Sgt. Daniel Schaffer,                    *
                                         * [UNPUBLISHED]
             Appellee,                   *
                                         *
Lt. Jeff Ritzman,                        *
                                         *
             Defendant.                  *
                                    ___________

                              Submitted: June 7, 2011
                                 Filed: June 9, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       William Leventhal appeals the district court’s1 judgment following a bench trial
in his 42 U.S.C. § 1983 action against Sergeant Daniel Schaffer of the Iowa State
Patrol. This court reviews the trial court’s findings of fact for clear error and its
conclusions of law de novo. See Darst-Webbe Tenant Ass’n Bd. v. St. Louis Hous.

      1
        The Honorable Mark Bennett, United States District Judge for the Northern
District of Iowa.
Auth., 339 F.3d 702, 710-11 (8th Cir. 2003). The district court’s factual findings are
not clearly erroneous because they are supported by three witnesses’ testimony. Based
on these findings, Schaffer’s belief that he had probable cause to arrest Leventhal for
disorderly conduct was reasonable under the circumstances, entitling him to qualified
immunity. See Amrine v. Brooks, 522 F.3d 823, 831 (8th Cir. 2008).

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-